Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first- inventor-to-file provisions of the AIA .
DETAILED CORRESPONDENCE
Priority
This application is a national stage of PCT/US2019/024896, filed 3/29/2019, claiming priority to U.S. Provisional Application Ser. Nos. 62/650,054, filed 3/29/2018, and 62/662,032, filed 4/24/2018.
Election/Restrictions
Claims 1-3,5,7,10-15,17,18,22-28, and 30-36 are pending in the application. Applicants’ election without traverse of Group I, claims 1-3,5,7,10-15,17,18, and 22-26, in the reply filed on 2/7/2022 is acknowledged. Accordingly, claims 27, 28, and 30-36 are withdrawn, as drawn to a non-elected invention.
Applicants’ election of species – the compound designated Compound 62 -- is also acknowledged. This compound is found to be free of prior art. However, upon expansion of the search to species beyond the elected species, anticipating prior art has been found, as discussed below.

Claim Rejections - 35 USC § 102
Please note: In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§102 and 103 (or as subject to pre-AIA  35 U.S.C. §§102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraph of 35 U.S.C. §102 that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The search was expanded to other species within the claimed genus. As represented by the species below claims 1-3,5,7,10-15,17,18, and 22-26 are rejected under 35 U.S.C. §102(a)(1) as anticipated by US 10,144,706 to Yeung, K.-S. et al., which discloses, among others, compounds as shown below:

    PNG
    media_image1.png
    391
    830
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    360
    808
    media_image2.png
    Greyscale

These compounds are identical to the elected species, except that CO2Me is replaced by 5-cyano-3-pyridyl or by 3,5-difluorophenyl.

	
	Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Heidi Reese, whose telephone number is (571) 270-5277.  The examiner can normally be reached on M - F, 10 AM - 6 PM Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf, can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HEIDI REESE/Primary Examiner 
Art Unit 1622